DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 06/16/2022.  These drawings are accepted.

Claim Objections
Claims 54 and 61 are identical to one another and both depend from claim 48.  One of these claims should be canceled to avoid redundancy.  The Applicant indicates in their remarks that claim 61 has been canceled.  However, claim 61 is still present in the claim set.

Claim Rejections - 35 USC § 112
In view of the Applicant’s amendments, the rejections under 35 USC 112(b) and 112(d) are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-12, 15, 18, 19, 21, 25-28, 30, 35-41, and 44-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rheingans et al. (US PGPub 2007/0025897, hereinafter Rheingans) in view of Perkins et al. (US 7077967, hereinafter Perkins).
Regarding claim 1, Rheingans discloses a continuous system, comprising:
a mixing tank (figure 1, tank 92), the mixing tank being configured to receive a carrier from an input source of a carrier (water source 140) and being configured to receive a chemical agent from at least one input source of a chemical agent (antimicrobial source 86);
a sensor (sensor 160) in fluid communication (via lines 134 and 154) with a recirculation line (lines 106, 114, and 118) capable of fluid communication with the mixing tank, the recirculation line configured to receive process fluid from the mixing tank (see figure 1), and the sensor being configured to measure a level of the chemical agent in the recirculation line (paragraph 0046);
the system being configured to give rise to a process fluid in the recirculation line that comprises the carrier and the chemical agent, the process fluid being characterized as being substantially homogeneous (paragraph 0022);
the system being configured to release to a use location (application unit 12) downstream from the mixing tank (a) process fluid from at least the mixing tank, (b) process fluid from at least the recirculation line, or (c) process fluid from at least both the mixing tank and recirculation line (pipe 84 is fluidly connected to both the mixing tank 92 and the recirculation line 118) ; and
optionally a mixer disposed in fluid communication with the mixing tank (paragraph 0039, “recycle tank 92 may include an impeller”; it is noted that flight 96 also constitutes a mixer).
Rheingans is silent to passages as recited.  Perkins teaches a system including a mixing tank (figure 5, tank T3) including a passage placing a headspace of the tank into fluid communication with the environment exterior of the tank (figure 5, “vent”).  The vent would removes at least some of the gas in the headspace of the tank.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the tank of Rheingans with the vent of Perkins for the purpose of reducing pressure in the mixing tank.
Regarding claim 2, Rheingans discloses the sensor being in communication with a mixing tank controller (figure 1, controller 95) configured to modulate a flow to the mixing tank from the input source of the carrier, from the input source of the chemical agent, or any combination thereof (paragraph 0046).
Regarding claim 3, Rheingans discloses the tank controller (figure 1, controller 95) being configured to maintain a concentration range of the chemical agent in the recirculation line (paragraph 0060).
Regarding claim 4, Rheingans discloses a pump (figure 1, pump 112) configured to transport content of the missing tank to the recirculation line.
Regarding claim 6, Rheingans discloses the use location comprising a treatment module (figure 1, application unit 12).
Regarding claim 7, Rheingans discloses the treatment module comprising a spray system (figure 3).
Regarding claim 8, Rheingans discloses the recirculation line being capable of fluid communication with the use location (via line 84, see figure 1).
Regarding claim 9, Rheingans is silent to a second sensor as recited.  Perkins teaches a system including additional sensors present at the use location (figure 6, sensors 124 and probe 118).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided additional sensors at the use location for the purpose of ensuring the desirable characteristics of the mixture are present at that location.
Regarding claim 10, Rheingans discloses the mixing tank controller being configured to maintain a range of the chemical agent in the recirculation line (paragraph 0060).
Regarding claim 11, both Rheingans and Perkins disclose sensors in communication with a mixing tank controller (Rheingans: paragraph 0060; Perkins: connections seen in figure 6).
Regarding claim 12, Rheingans discloses a flow control device (valve 120) disposed between the recirculation line and the use location and a flow control device (figure 1, pump 112) disposed between the recirculation line and the mixing tank.  It is also noted that valves 124 and 126 are flow control devices disposed between parts of the recirculation line and the mixing tank.
Regarding claims 15, 18, and 19, these claims refer only to functional capabilities of the apparatus with regard to the produced fluid.  Because the apparatus of Rheingans includes all of the necessary structure to produce such a fluid, the claims are met.  See MPEP 2114.
Regarding claim 21, Rheingans discloses the chemical agent comprising quaternary ammonium (title; paragraph 0022). 
Regarding claims 25 and 26, these claims refer only to functional capabilities of the apparatus with regard to the produced fluid.  Because the apparatus of Rheingans includes all of the necessary structure to produce such a fluid, the claims are met.  See MPEP 2114.
Regarding claim 27, Rheingans discloses method, comprising
in a mixing tank (figure 1, tank 92), mixing a carrier (paragraph 0045, “potable water”) and a chemical agent (paragraph 0038, “antimicrobial”) so as to give rise to a process fluid that is characterized as substantially homogeneous (paragraph 0022);
transporting at least some of the process fluid to a recirculation line (lines 106, 114, and 118) in fluid communication with the mixing tank;
determining a level of the chemical agent in the process fluid in the recirculation line (via sensor 160);
optionally changing the concentration of the chemical agent in the process fluid based at least in part on the level of the chemical agent in the recirculation line (paragraphs 0046 and 0060); and
communicating at least some of the process fluid to a use location (application unit 12 via line 84).
Rheingans is silent to passages as recited.  Perkins teaches a system including a mixing tank (figure 5, tank T3) including a passage placing a headspace of the tank into fluid communication with the environment exterior of the tank (figure 5, “vent”).  The vent would removes at least some of the gas in the headspace of the tank.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the tank of Rheingans with the vent of Perkins for the purpose of reducing pressure in the mixing tank.
Regarding claim 28, Rheingans discloses the process fluid being communicated to the use location at a preselected flowrate and a preselected concentration of chemical agent (paragraphs 0043 and 0060).  Given that the method of Rheinigans discloses precise control of the concentration of the process fluid in paragraphs 0046 and 0060, it stands to reason that the process fluid would meet at least one of the recited conditions, meeting the claim.
Regarding claim 30, Rheingans discloses the chemical agent comprising quaternary ammonium (title; paragraph 0022).
Regarding claim 35, Rheingans discloses a method, comprising:
introducing to a mixing tank (figure 1, tank 92) an amount of a carrier (paragraph 0045, “potable water”) and a chemical agent (paragraph 0038, “antimicrobial”) so as to give rise to a process fluid (paragraph 0022);
transporting at least some of the process fluid to a recirculation line (lines 106, 114, 118) in fluid communication with the mixing tank;
measuring a level of the chemical agent in the process fluid of the recirculation line (via sensor 160);
based at least in part on the level of the chemical agent in the fluid of the recirculation line, transporting at least some of the process fluid in of the recirculating line to a use location (paragraphs 0046, 0060; application unit 12 and line 84); and
exposing a sample (work pieces 20) at the use location to the process fluid.
Rheingans is silent to passages as recited.  Perkins teaches a system including a mixing tank (figure 5, tank T3) including a passage placing a headspace of the tank into fluid communication with the environment exterior of the tank (figure 5, “vent”).  The vent would removes at least some of the gas in the headspace of the tank.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the tank of Rheingans with the vent of Perkins for the purpose of reducing pressure in the mixing tank.
Regarding claim 36, Rheingans discloses adjusting at least one of the amount of the carrier fluid and the amount of the chemical agent introduced to the mixing tank in response to the level of the chemical agent in the process fluid of the recirculation line (paragraph 0060).
Regarding claim 37, Rheingans discloses the amount of chemical agent is adjusted by introducing additional chemical agent (paragraph 0060, “controller 95 may direct the chemical feed pump 93 to add more of the concentrated antimicrobial solution”) at the mixing tank, at the recirculation line, or both (figure 1, line 88 introduces the chemical agent to the recirculation line).
Regarding claim 38, Rheingans discloses the adjusting being effected by a controller (figure 1, controller 95) in communication with a sensor (sensor 160) configured to measure a level of the chemical agent in the recirculation line.
Regarding claim 39, Rheingans discloses the controller being in communication with one or more devices configured to modulate one or more of the amount of carrier and the amount of the chemical agent (pump 93; paragraph 0046).
Regarding claim 40, Rheingans discloses transporting at least some of the process fluid of the recirculation line to the mixing tank (via line 118 in figure 1).
Regarding claim 41, Rheingans discloses the transporting being based at least in part on the level of the chemical agent in the process fluid of the recirculation line (via valves 120, 124, and 126).
Regarding claim 44, Rheingans discloses a method, comprising:
contacting a first flow of process fluid having a first content of one or more chemical agents (figure 1, flow from source 140) and a second flow of a process fluid having a second content of one or more chemical agents (flow from source 86) so as to form a combined flow (in line 118) ,
the first flow of process fluid originating from a first mixing tank and the second flow of process fluid originating from a second mixing tank (the identified sources are broadly considered to be “mixing tanks” as recited);
assaying a level of one or more chemical agents in the combined flow (via sensor 160); and
modulating the first flow, the second flow, or both in response to the level of one or more chemical agents in the combined flow (paragraphs 0046 and 0060).
Rheingans is silent to passages as recited.  Perkins teaches a system including a mixing tank (figure 5, tank T3) including a passage placing a headspace of the tank into fluid communication with the environment exterior of the tank (figure 5, “vent”).  The vent would removes at least some of the gas in the headspace of the tank.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the tank of Rheingans with the vent of Perkins for the purpose of reducing pressure in the mixing tank.
Regarding claim 45, Rheingans discloses transporting the combined flow to a use location (figure 1, application unit 12 via line 84).
Regarding claims 46 and 47, Rheingans discloses the addition of chemical agents and carrier to at least one of the second flow and the combined flow (see figure 1, lines 88 and 142).
Regarding claim 48, Rheingans discloses a method, comprising:
mixing a carrier (paragraph 0045, “potable water”) and a chemical agent (paragraph 0038, “antimicrobial”) so as to give rise to a substantially homogeneous process fluid (paragraph 0022), the chemical agent optionally comprising (a) an oxidizing agent or (b) one or more of cetylpyridinium chloride, quaternary ammonium, chloride, chlorine dioxide, bromide, potassium bromate, hydroxide, halogen, organic peroxide, inorganic peroxide, nitrogen dioxide, acid, chlorate, hypochlorite, or any combination thereof (title, “quaternary ammonium”; paragraph 0022),
transporting at least some of the process fluid to a recirculation line (figure 1, lines 106, 114, 118) in fluid communication with the mixing tank;
sampling at least some of the process fluid in the recirculation line to determine a level of the chemical agent in the process fluid (via sensor 160); optionally changing the concentration of the chemical agent in the process fluid based at least in part on the level of the chemical agent in the recirculation line (paragraphs 0046 and 0060); and
communicating at least some of the process fluid to a use location (application unit 12 via line 84).
Rheingans is silent to passages as recited.  Perkins teaches a system including a mixing tank (figure 5, tank T3) including a passage placing a headspace of the tank into fluid communication with the environment exterior of the tank (figure 5, “vent”).  The vent would removes at least some of the gas in the headspace of the tank.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the tank of Rheingans with the vent of Perkins for the purpose of reducing pressure in the mixing tank.
Claims 54, 55, 61, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Rheingans et al. (US PGPub 2007/0025897, hereinafter Rheingans) in view of Perkins et al. (US 7077967, hereinafter Perkins), as applied to claim 48 above, and further in view of Bullard et al. (US PGPub 2009/0282847, hereinafter Bullard), as evidenced by National Research Council (non-patent literature, cited on Form 892, hereinafter National).
Regarding claims 54, 55, 61, and 62, Rheingans is silent to the chemical agent being an oxidizing agent, specifically peracetic acid.  Bullard teaches a method of processing meat in which an oxidizing agent, specifically peracetic acid, is used as a chemical agent mixed with a carrier for cleaning (see claim 13).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted the peracetic acid of Bullard for the chemical agent of Rheingans because they are both known compounds for the same purpose, and thus would produce only predictable results.  It would have further been obvious to have configured the system such that the vapor level of peracetic acid was within the claimed range because this is consistent with known safe exposure levels for airborne peracetic acid, as evidenced by National.
Claims 63 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Rheingans et al. (US PGPub 2007/0025897, hereinafter Rheingans) in view of Perkins et al. (US 7077967, hereinafter Perkins), as applied to claim 1 above, and further in view of Vorage et al. (US PGPub 2009/0201760, hereinafter Vorage).
Regarding claims 63 and 64, Rheingans is silent to first and second mixing tank input streams as recited.  Vorage teaches a continuous mixing system including a mixing tank (figure 1) having a first mixing tank input stream (from inlet 4A) to communicate fluid at an angle to give rise to circulating flow (see figure 1) and a second mixing tank input stream (from inlet 4B) configured relative to the first mixing tank input stream to encourage mixing within the tank (see figure 1).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the system of Rheingans with the input streams of Vorage for the purpose of forming a vortex within the mixing tank to encourage mixing (paragraph 0013).

Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive.
 The Applicant argues that the tank of Perkins is not configured to receive a chemical agent from at least one input source of a chemical agent, which is then released to a use location downstream, as recited in claim 1 (remarks, page 19).  However, the tank of Perkins is not cited to meet these limitations.  As can be seen in the rejection above, the primary reference to Rheingans is cited to disclose such a tank.  It is well-settled that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the tank of Perkins has both an inlet and an outlet, and thus has all the necessary structure to receive a chemical agent from at least one input source (the inlet) of a chemical agent, which is then released to a use location downstream (via the outlet).  Thus, this argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774